Citation Nr: 1412601	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  94-43 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than August 11, 1994 for the grant of service connection for Meniere's disease. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1952 to June 1956. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the RO, which granted service connection for Meniere's disease in the left ear effective August 11, 1994. 

The Veteran testified at a hearing held at the RO in October 2006 before a Veterans Law Judge.  In February 2012, the Board notified the Veteran that the Veterans Law Judge who conducted the October 2006 hearing had retired and inquired whether he desired another hearing in conjunction with his appeal.  As no response to this correspondence was forthcoming, the Board assumes an additional hearing is not required. 

By regulation a claimant may revoke a power of attorney or discharge an attorney at any time.  38 C.F.R. § 14.631(f)(1).  In August 2013 the Veteran stated that he terminated his attorney's representation and would be representing himself.  Thus, the Veteran no longer has representation in this matter.  

The Virtual VA paperless claims processing system includes a March 2006 notice letter pursuant to the Veterans Claims Assistance Act of 2000.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The Board remanded this case in August 2008 and May 2012 for further development and consideration. 

The records shows that the Veteran was awarded an initial 30 percent rating for Meniere's disease of the left ear effective on August 1, 1994 and a 60 percent rating effective on June 10, 1999.  

In August 2013 and December 2013 the Veteran raised the issue of an effective date of June 25, 1956 for the award of an initial 60 percent disability rating for the service-connected Meniere's disease.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board refers it to the AOJ for appropriate action.   


FINDING OF FACT

On August 11, 1994, the Veteran's claim of service connection for Meniere's disease was received by the RO; there was no pending claim, formal or informal, before August 11, 1994.


CONCLUSION OF LAW

An effective date earlier than August 11, 1994, the date of receipt of the Veteran's original claim, for the grant of service connection for Meniere's disease, is not assignable.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant case the Veteran has been provided with a post-adjudication content-complying VCAA notice letter in March 2006 pertaining to his claim of an earlier effective dated.  

However, where, as here, the claim of service connection has been granted and the effective date has been assigned, the claim has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  

Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records from the Social Security Administration (SSA), a copy of the hearing transcript, and lay statements have been associated with the record.  In April 2013 SSA confirmed that records were destroyed and in a memorandum in June 2013 the Veteran was notified that SSA records were unavailable.  

A review of the claims folder shows that the file had to be rebuilt.  See April 2008 Board letter.  

While the Veteran contends that there may be missing service treatment records and post-service treatment records, namely an in-service June 1955 audiometric examination and June 1957 VA examination, the June 1957 VA examination and the Veteran's original service treatment records are in the record to include findings from the June 1955 examination.  See, e.g. Veteran's October 1994 and March 2009 statements.  

To the extent that the Veteran claims that there may be other missing service and post-service medical records, he has not been prejudiced by an possible omission as the effective date for the grant of service connection shall not be earlier than the date of receipt of the application therefor.   See 38 U.S.C.A. § 5110(a).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Analysis

Under 38 U.S.C.A. § 5110(a) the effective date of an award based on an original claim or on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  

The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon review of the file, the Board notes that the claims file contains a substantial quantity of lay and medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran seeks an effective date earlier than August 11, 1994, for the grant of service connection for Meniere's disease.  

The Veteran contends that he should be granted an effective date of June 25, 1956 for the award of service connection for Meniere's disease.  See e.g. statements dated in August 2013, June 2006, and July 2005; December 2004 Form 9 Appeal.  

By way of summary, the evidence shows that in May 1957 the Veteran filed a claim of service connection for bilateral hearing loss.  In October 1991, he filed a claim for hearing loss to include an increased rating claim for hearing loss in the left ear.  He submitted statements in May 1992, June 1992, September 1992, and January 1994 pertaining to hearing loss and tinnitus.  

During an RO hearing in December 1993, the Veteran stated that he had sought treatment for dizziness.  In a letter to his Senator in July 1994, the Veteran claimed that VA misdiagnosed him and that he should have had a diagnosis of Meniere's disease.  

The VA hospital records in January 1994 showed a diagnosis of Meniere's disease.  A private evaluation in March 1994 showed Meniere's disease in the left ear.  

On August 11, 1994, VA received the Veteran's claim of service connection for Meniere's disease.  The Veteran stated that he was diagnosed with Meniere's disease of the left ear in March 1994 by Dr. D.H.V.  

The Veteran asserted that VA should have known that he had Meniere's disease based on his service treatment records and VA examinations in June 1957 and June 1995.  

It is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal and that intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

VA here is shown to have first received the Veteran's claim of service connection for Meniere's disease on August 11, 1994.  

The Veteran during an RO hearing in December 2004 stated that he filed a claim of service connection for Meniere's disease in 1991; however his statement is not credible as it is inconsistent with another statement he made in December 1994 when he asserted that he filed a claim of service connection for Meniere's disease four months earlier.  

The Board finds the December 1994 statement to be more probative as it is closer in time to the date the Veteran's claim was received.  

The Veteran contends that, on the basis of the evidence showing that Meniere's disease was related to service, including a September 1999 VA opinion, the effective date for the grant of service connection should be the day after he was separated from service in June 1956.  See e.g. October 2006 Board hearing transcript and statement dated in December 2013.  

In October 1994 the Veteran submitted charted audiograms of in-service and post-service findings showing Meniere's disease based on acoustic trauma curves.  He also referenced a medical record dated in April 1958 showing no vestibular function.  

Contrary to the Veteran's contentions, there is no legal basis for granting an earlier effective date as there was no formal or informal communication in writing received by VA from the Veteran prior to August 11, 1994 requesting a determination of entitlement or evidencing a belief in entitlement to service connection for Meniere's disease.  

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Board acknowledges that 38 C.F.R. § 3.157(b) provides that, once a formal claim for compensation or pension has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the specified types of medical records will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, for the purpose of this decision, the Federal Circuit has interpreted § 3.157 to mean that an informal claim "must be for a condition that not only has been the subject of a prior claim, but the condition must also have previously been found to be service connected" or disallowed because the disability was "not compensable in degree."  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been a prior allowance or disallowance of a claim for service connection for the claimed condition, and any examination reports could not be accepted as an informal claim); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records cannot be construed as an informal claim); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) (section 3.157(b) provides that the date of an outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits, or an informal claim to reopen, with respect to disabilities for which service connection has been granted). 

The MacPhee case clearly rendered § 3.157(b) inapplicable to determining effective dates in claims where service connection is not already established and remains in effect as controlling law.  

Therefore, on this record, 38 C.F.R. § 3.157(b) does not provide a legal basis for the assignment of an earlier effective date.

As there is no pending claim, formal or informal, before August 11, 1994, there is no factual or legal basis to assign an effective date before August 11, 1994 for the grant of service connection for Meniere's disease.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

An effective date earlier than August 11, 1994 or the date of claim for the grant of service connection for Meniere's disease is not assignable in this case.  38 U.S.C.A. § 5107(b).  


ORDER

The claim for an effective date earlier than August 11, 1994 for the grant of service connection for Meniere's disease must be denied.  

  

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


